--------------------------------------------------------------------------------

Exhibit 10.26
 
SECOND AMENDMENT TO LEASE AGREEMENT BETWEEN
BC12 99, LTD., A TEXAS LIMITED PARTNERSHIP, AS
LANDLORD, AND ACTIVE POWER, INC., AS TENANT


To be attached to and form a part of Lease Agreement made the 27th
day of September, 2000  (which together with any amendments, modifications and
extensions thereof, is hereinafter called the Lease), between Landlord and
Tenant, covering a total of approximately 126,750 square feet and located at
2128 Braker Lane, Austin, Texas, known as Braker 12.


WITNESSETH THAT:


1.
BASE RENT:



The Lease is hereby extended and renewed for a further term of thirty-two (32)
months thereby extending the expiration date to December 31, 2007.
Notwithstanding anything to the contrary in the Lease agreement, the Monthly
Base Rent effective January 1, 2005 shall be as follows:
 
Dates
 
Monthly Base
Rental Rate Per
Square Foot
   
Monthly Base Rent
 
January 1, 2005 - December 31, 2007 
 
$
0.42
   
$
53,235
 

 
Tenant shall be responsible for its pro rata share of property taxes, common are
maintenance, management fees and insurance as provided in the Lease, payable on
the first day of each month during the balance of the term.


2.
SECURITY DEPOSIT:



The existing security deposit is hereby increased by one hundred thousand and
no/100 dollars ($100,000), payable no later than January 31, 2005. In addition,
the security deposit will be further increased by an additional one hundred
thousand and no/100 dollars ($100,000), payable no later than January 31, 2006.
Landlord shall have a perfected security interest in the security deposit and
shall have the right to assign it to an institutional lender who will be bound
by all Lease provisions related to the security deposit. The entire security
deposit will be refundable at the end of the Lease term upon Tenant's compliance
with the terms, covenants and conditions contained in the Lease.


3.
RENEWALOPTIONS:



Tenant shall hereby have two (2) renewal options structured as follows:
 
Renewal Option #1*


Dates
   
Monthly Base
Rental Rate Per
Square Foot
     
Monthly Base Rent
 
January 1, 2008 - December 31, 2009
  $ 0.46      $ 58,305  

 
Renewal Option #2*


Dates
   
Monthly Base
Rental Rate Per
Square Foot
     
Monthly Base Rent
 
January 1, 2010 - December 31, 2011
  $ 0.50      $ 63,375  



*Each option is exercisable with a minimum of two hundred and forty (240) days
written notice from Tenant to Landlord. In the event Tenant elects to waive
either renewal option and evaluate alternate facilities within a twenty five
(25) mile radius of Braker 12, then Tenant shall in good faith keep Landlord
timely apprised of other buildings it is considering and the terms of the leases
being considered. Landlord shall have the opportunity to present a final
proposal to Tenant to induce Tenant to remain in Braker 12 (or, if Braker 12 is
not comparable to the type of  building or space tenant is then considering,
Landlord may propose space in other buildings owned by Landlord or an affiliate)
before Tenant commits to Lease space from another landlord. Tenant agrees to
negotiate in good faith with Landlord. However, Tenant shall be under no
obligation to accept any proposal presented in accordance with these terms.
 

--------------------------------------------------------------------------------

4.
PARKING:



Tenant shall hereby continue to lease the parking area described in Section 5.B.
of the Lease during the ongoing term of the Lease. The base rent shall hereby be
fixed at three thousand forty and no/100 dollars ($3,040) per month for one
hundred and sixty (160) parking spaces. Landlord shall not unreasonably withhold
or delay its consent to allow Tenant to sublease these parking spaces. In the
event Tenant does sublease these spaces, Landlord will receive fifty percent
(50%) of any profit realized by Tenant (net of customary costs to consummate the
sublease).


5.
COMMISSIONS:



Hill Partners, Inc. shall hereby receive a commission equal to two percent (2%)
of the difference between (a) the total Base Rent described herein for the
initial renewal term; less, (b) the Base Rent that would have otherwise been due
to Landlord for the period from January 1, 2005 through April 30, 2005 pursuant
to the Lease. The commission shall be paid within ten (10) days from the date of
execution of this lease amendment and the Landlord's receipt of the additional
security deposit installment due in January 2005.



6. Except as herein modified and amended the Lease shall remain in full force
and effect and all terms, provisions, covenants and conditions thereof are
hereby ratified and confirmed.

 
DATED AS OF THE 8th DAY OF November, 2004.
 
 
BC12 99, LTD., A TEXAS LIMITED PARTNERSHIP
 
 
 
 
 
 
By:
 
 
  WITNESS:
ORI, INC. , IT'S
GENERAL PARTNER:
  [image00019.jpg] SANFORD L. GOTTESMAN, President  
 
By:
[image00020.jpg]
 
  Title: President



WITNESS:
 
 
  ACTIVE POWER, INC.:  
 
 
[image00021.jpg]
 
 
By:
DAVID S. GINO
 
  Title: CFO/COO

 
 

--------------------------------------------------------------------------------